MEMORANDUM **
Michael Timms appeals pro se the district court’s judgment dismissing with prejudice his 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915A(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed the action because Timms’ amended complaint did not allege facts showing that he *490was disciplined without due process of law, or that the discipline imposed amounted to atypical and significant hardship. See Wolff v. McDonnell, 418 U.S. 539, 563-70, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974) (holding that a prisoner facing disciplinary charges must receive timely written notice, an opportunity to present evidence, and legal assistance if appropriate); Resnick, 213 F.3d at 448 (explaining that “a prisoner possesses a liberty interest under the federal constitution when a change occurs in confinement that imposes an atypical and significant hardship ... in relation to the ordinary incidents of prison life”).
Timms’ motion for appointment of counsel is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.